                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION

 GENOSOURCE, LLC, an Iowa limited
 liability company,

        Plaintiff/Counter-Defendant,

 v.

 INGURAN, LLC, dba SEXING
 TECHNOLOGIES, a Delaware limited
 liability company,
                                                       Case No. 18-CV-113-CJW-KEM
       Defendant/Counter-Plaintiff,
 _________________________________                     PLAINTIFF’S MOTION FOR
                                                             SANCTIONS
 INGURAN, LLC, dba SEXING
 TECHNOLOGIES, a Delaware limited                 ORAL ARGUMENT REQUESTED BY
 liability company,                                   TELEPHONIC HEARING

        Third-Party Plaintiff,

 v.

 HAWKEYE BREEDERS SERVICES, INC.,

        Third-Party Defendant.



       Plaintiff GenoSource, LLC (“GenoSource”) files this Motion for Sanctions pursuant to the

Court’s inherent authority and 28 U.S.C § 1927. In support of its Motion, Plaintiff states the

following:

       1.     GenoSource instituted this Action on October 25, 2018 with diversity as the only

asserted basis for jurisdiction, based upon a representation from Defendant Inguran, LLC, dba

Sexing Technologies (“ST”) regarding its citizenship. (Dkt. 1.) As detailed in the accompanying

memorandum of law, ST thereafter admitted allegations concerning its citizenship and the

jurisdictional basis for this case. Despite the fact that Rule 11 of the Federal Rules of Civil




      Case 1:18-cv-00113-CJW-KEM Document 211 Filed 06/21/19 Page 1 of 6
Procedure and other applicable rules required ST’s counsel to investigate its representations and

admissions in each of its signed pleadings, ST and its attorneys either made the conscious decision

not to disclose the citizenship of its members, or made a conscious decision not to perform the

most basic inquiry into its members’ citizenship until ordered to do so by this Court in late

February 2019.

       2.      Following the Court’s Order to Show Cause on February 27, 2019 (Dkt. 123), four

months after the case began, Defendant Inguran, LLC, dba Sexing Technologies (“ST”) revealed,

for the first time and directly contrary to repeated judicial admissions made by ST, that because

ST and GenoSource both had members that were citizens of Illinois, ST believed that complete

diversity was lacking in the case.

       3.      For the reasons stated in the accompanying memorandum, GenoSource moves for

sanctions against ST and its attorneys for misconduct with respect to allegations and

representations about ST’s citizenship and the jurisdictional basis of this case.

       4.      ST’s and its attorneys’ misconduct, which includes violations of Rule 11 of the

Federal Rules of Civil Procedure governing candor and diligence, must be characterized as

intentional and reckless insomuch as GenoSource’s complaint and counsel highlighted the

uncertainty regarding diversity at the outset of this case and, despite that, ST’s counsel either

elected not to determine ST’s citizenship before proceeding or did determine the citizenship but

elected not to disclose that fact until compelled to do by the Court in late February 2019.

       5.      This misconduct has caused substantial harm to GenoSource, including resulting in

dismissal of its Complaint in this case, thereby depriving GenoSource of its status as plaintiff and

its priority among competing actions.




                                    2
     Case 1:18-cv-00113-CJW-KEM Document 211 Filed 06/21/19 Page 2 of 6
       6.      To alleviate the harm to GenoSource by ST’s and its attorneys’ misconduct, if only

partially, GenoSource requests that the Court consolidate Case No. 19-cv-30, as filed by ST, with

the case re-filed by GenoSource against ST, Case No. 19-cv-59, with the GenoSource re-filed

action as the lead case and GenoSource positioned as the plaintiff.

       7.      GenoSource also requests that the Court order that the re-filed case brought by

GenoSource, Case No. 19-cv-59, be treated as filed at the time of this original action for purposes

of application of the first-filed rule, specifically with respect to any competing or potential actions

involving the same parties and claims. To that end, GenoSource requests that, in Case 19-cv-59,

the Court enter its prior injunction prohibiting ST from taking any action to pursue the February

2019 action it filed against Mark Butz and Tim Rauen in the Southern District of Texas (Dkt. 122,

147), as well as the preliminary injunction order (Dkt. 73).

       8.      Finally, GenoSource requests a sanction of the attorneys’ fees and costs incurred

by GenoSource order ST to pay the attorneys’ fees and costs incurred by GenoSource in connection

with jurisdictional discovery, briefing and hearings in the matter, as well as the fees and costs

associated with bringing this motion, which amounts to approximately $150,000.00. Such relief

is appropriate under Eighth Circuit authority as ST’s repeated violation of its duties under Rule 11

and professional rules of conduct constitutes bad faith such that this Court may issue sanctions in

the form of attorney’s fees and costs. 28 U.S.C.§ 1927; Lee v. First Lenders Ins. Servs., Inc., 236

F.3d 443, 445 (8th Cir. 2001) (quoting Lee v. L.B. Sales, Inc., 177 F.3d 714, 718 (8th Cir. 1999))

(applying 28 U.S.C. 1927); Plaintiffs’ Baycol Steering Comm. v. Bayer Corp., 419 F.3d 794, 805

(8th Cir. 2005) affirming finding of bad faith and awarding of sanctions for violations of pretrial

orders and multiple state rules of professional conduct); .” Harlan v. Lewis, 982 F.2d 1255, 1260

(8th Cir. 1993).




                                     3
      Case 1:18-cv-00113-CJW-KEM Document 211 Filed 06/21/19 Page 3 of 6
       9.      Pursuant to LR 7(k), Counsel for GenoSource conferred with counsel for ST

regarding this motion on June 21, 2019. ST opposes this motion.

                                   Oral Argument Requested

       Pursuant to LR 7(c), GenoSource, LLC requests oral argument on this motion.


       WHEREFORE, Plaintiff GenoSource, LLC respectfully requests that the Court that the

Court (1) declare that GenoSource’s re-filed action, Case No. 19-cv-59, shall be treated as having

been filed as of the date of this action for purposes of determining priority among competing cases

that involve the same parties and same issues; (2) consistent with the foregoing, consolidate Case

No. 19-cv-30 filed by ST with the case re-filed by GenoSource, Case No. 19-cv-59, with the

GenoSource re-filed action as the lead case and GenoSource positioned as the plaintiff; (3) enter

the two injunction orders in place in this case in Case No. 19-cv-59; (4) order ST to pay the

attorneys’ fees and costs incurred by GenoSource in connection with jurisdictional discovery,

briefing and hearings in the matter, as well as the fees and costs associated with bringing this

motion; and (4) any other such relief as the Court deems just and proper.



Date: June 21, 2019                          /s/ Timothy J. Hill
                                             TIMOTHY J. HILL (#LI0015821)
                                                    Direct Dial: (319) 861-8758
                                                    Email: thill@bradleyriley.com
                                             DAVID M. CAVES (#AT0012961)
                                                    Direct Dial: (319) 861-8728
                                                    Email: dcaves@bradleyriley.com
                                                    of
                                             BRADLEY & RILEY PC
                                             2007 First Avenue SE
                                             P.O. Box 2804
                                             Cedar Rapids, IA 52406-2804
                                             Phone: (319) 363-0101
                                             Fax: (319) 363-9824




                                    4
     Case 1:18-cv-00113-CJW-KEM Document 211 Filed 06/21/19 Page 4 of 6
                                           and

                                           Holly A. Harrison      (Illinois #6191675)
                                                  Direct Dial: (312) 638-8777
                                                  Email: hollyharrison@hlawllc.com
                                           Michael L. Rice        (Illinois #6325385)
                                                  Direct Dial: (312) 638-8781
                                                  Email: mikerice@hlawllc.com
                                           David G. Jorgensen (Illinois #6309359)
                                                  Direct Dial: (312) 638-8779
                                                  Email: davidjorgensen@hlawllc.com
                                           Katherine Anne Garceau Sobiech
                                                  (Illinois #6323929)
                                                  Direct Dial: (312) 638-8789
                                                  katherinegarceau@hlawllc.com
                                           Harrison Law LLC
                                           One N. LaSalle Street, Suite 2001
                                           Chicago, IL 60602
                                           Phone:          (312) 638-8776
                                           Fax:            (312) 638-8793
                                           (Admitted Pro hac vice)

                                           ATTORNEYS FOR GENOSOURCE, LLC
Copy to:

Jesse Linebaugh
Angela Morales
Faegre Baker Daniels LLP
801 Grand Avenue, 33rd Floor
Des Moines, IA 50309-8011
jesse.linebaugh@faegrebd.com
angela.morales@faegrebd.com

Kirt S. O’Neill
Michael Reeder
Dennis Windscheffel
Clayton Matheson
Akin Gump Straus Hauer & Feld LLP
112 E. Pecan Street, Suite 1010
San Antonio, TX 78205
koneill@akingump.com
mreeder@akingump.com
dwindscheffel@akingump.com
cmatheson@akingump.com
Attorneys for Defendant Inguran, LLC dba
Sexing Technologies


                                    5
     Case 1:18-cv-00113-CJW-KEM Document 211 Filed 06/21/19 Page 5 of 6
Jason M. Craig
John D. Hintze
Emily A. Kolbe
AHLERS & COONEY, P.C.
100 Court Avenue, Suite 600
Des Moines, Iowa 50309-2231
Telephone: 515/243-7611
Facsimile: 515/243-2149
jcraig@ahlerslaw.com
jhintze@ahlerslaw.com
ekolbe@ahlerslaw.com
Attorneys for Third-Party Defendant
Hawkeye Breeders Services, Inc.


         CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of this
document was served upon the persons listed on this
document at the addresses indicated by CM/ECF electronic
notification this 21st day of June, 2019. I declare under
penalty of perjury that the foregoing is true and correct.


                            /s/ Ashley Ness




                                      6
       Case 1:18-cv-00113-CJW-KEM Document 211 Filed 06/21/19 Page 6 of 6
